Citation Nr: 0913971	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  05-30 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Service connection for bilateral lower extremity edema 
and/or arthritis of both knees and hips.

2.  Service connection for post-operative degenerative joint 
and disc disease of the lumbar spine.

3.  Service connection for post-operative cervical spine 
disorder.

4.  Service connection for right arm disorder.

5.  Service connection for the residuals of a head injury.



REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1944 to July 
1946.

This matter comes to the Board of Veterans' Appeals 
("Board") on appeal from an August 2004 rating decision by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in Cleveland, Ohio, which denied the Veteran's 
claims for service connection for bilateral lower extremity 
edema and/or arthritis of both knees and hips (claimed as a 
legs disability); post-operative degenerative joint and disc 
disease of the lumbar spine (claimed as a back injury); post-
operative cervical spine disorder (claimed as a neck injury); 
a right arm disorder; and a head injury. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that while serving on active duty, he 
sustained multiple injuries after being involved in two truck 
accidents and three airplane crashes.  (See Veteran's letter, 
July 2004.)  He claims that he spent several days in field 
hospitals after each incident and that these accidents 
resulted in latent injuries that did not appear until many 
years later.  Id.  He nonetheless contends that he has 
suffered chronic pain since sustaining the injuries.  Id.
As an initial matter, the Board notes that in May 2005, prior 
to issuing its decision, the RO requested that the National 
Personnel Records Center ("NPRC") obtain the Veteran's 
service treatment records and alternative sources of service 
treatment information.  The NPRC subsequently responded by 
sending only the Veteran's 1946 service separation 
examination report.  In June 2005, the RO made a second 
request, and in July 2005, the NPRC reported that although 
all procedures to obtain the records were correctly followed 
and exhausted, the Veteran's records were "fire related," 
and that his original service treatment records were moldy 
and brittle and could not be mailed.  However, it noted that 
copies of all available service treatment records would be 
forwarded to the RO.  Those records have been associated with 
the claims folder.

Under such circumstances, the United States Court of Appeals 
for Veterans Claims ("Court") has held that VA's duty to 
assist includes a heightened duty to search for medical 
information from alternative sources in order to reconstruct 
the service medical records.  Jolley v. Derwinski, 1 Vet. 
App. 37, 39-40 (1990); Cuevas v. Principi, 3 Vet. App. 543, 
548 (1992).  In addition, the Board is under a duty to advise 
the claimant to obtain other forms of evidence, such as lay 
testimony.  Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); 
Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).  

The Court has further held that VA's statutory duty to assist 
also includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the Veteran so 
that the evaluation of the claimed disability will be a fully 
informed one.  See Green v. Derwinski, 1 Vet. App. 121 
(1991).  

Because some of the Veteran's service treatment records are 
unavailable, the only evidence of the Veteran having been 
injured in the alleged motor vehicle and airplane accidents 
and having subsequently suffered chronic injuries are the 
Veteran's own lay contentions.  

In Charles v. Principi, 16 Vet. App. 370 (2002), the Court 
held that under 38 U.S.C.A § 5103A(d)(2), VA was to provide a 
medical examination as "necessary to make a decision on a 
claim, where the evidence of record, taking into 
consideration all information and lay or medical evidence, 
[including statements of the claimant]," and where, the 
claimant had been diagnosed with the claimed disorder, and 
had proffered competent lay evidence that he had had 
continuous symptoms of the disorder since his discharge.  
Because there was evidence of record satisfying two of the 
requirements of the statute, i.e., competent evidence of a 
current disability and evidence indicating an association 
between the appellant's disability and his active service, 
but there was not of record, as relied upon in part by the 
Board in denying his claim, competent medical evidence 
addressing whether there is a nexus between his tinnitus and 
his active service, VA was to provide the claimant with a 
medical "nexus" examination.  The Court further held that a 
Veteran is competent to describe symptoms of which he or she 
has first-hand knowledge.  Id.

The Board finds that this case is similar to Charles, as the 
records contain medical evidence of the presence of current 
disabilities, and lay evidence of continuity of 
symptomatology since service.  In accordance with the recent 
decision of the United States Court of Appeals for the 
Federal Circuit in Buchanan v. Nicholson, 451 F. 3d 1331, 
1336-37 (Fed. Cir. 2006), the Board concludes that there is 
no reason to doubt the Veteran's credibility as to his 
testimony of having been involved in several accidents while 
on active duty.  In light of the similarly between the facts 
of this case, and Charles, the Board finds that the Veteran 
should be afforded a VA examination in order to obtain a 
medical opinion regarding the etiology of his current 
disorders.  38 C.F.R. § 3.159(c)(4) (2008).

Additionally, while this case is in remand status, VA records 
since July 2005 must be obtained.  Id. 



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain all records from the Hines VAMC 
from July 2005 to the present.  Any 
negative reply should be included in the 
claims folder.

2.  Schedule the Veteran for an 
appropriate VA examination to determine 
the etiology of his claimed bilateral 
lower extremity edema and arthritis of 
both knees and hips, degenerative joint 
and disc disease of the lumbar spine, 
cervical spine disorder, a right arm 
disorder and a head injury.  The complete 
claims folder should be provided to the 
examiner, and the examiner should be asked 
to specifically state that the complete 
folder has been reviewed.  The examiner 
should ask the Veteran to provide a 
complete history of any physical injuries 
sustained before, during and after 
military service.  The examiner should 
render an opinion as to whether it is at 
least as likely as not (i.e., whether 
there is at least a 50 percent 
probability) that any disorders found on 
examination began during service, or are 
related to some incident of service.  Any 
and all opinions must be accompanied by a 
complete rationale.

The clinician is also advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as to find against causation.  
"More likely" and "as likely" support 
the contended causal relationship; "less 
likely" weighs against the claim.  If, 
for any reason, the clinician is unable to 
offer an opinion, this should be noted and 
explained in the report.

3.  Thereafter, the issues on appeal 
should be readjudicated.  If any benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case 
("SSOC") and afforded the opportunity to 
respond thereto.  The matter should then 
be returned to the Board, if in order, for 
further appellate process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



